127 U.S. 776 (1888)
WESTERN AIR LINE CONSTRUCTION COMPANY
v.
McGILLIS.
No. 1283.
Supreme Court of United States.
Submitted April 9, 1888.
Decided April 16, 1888.
ORIGINAL MOTION IN A CAUSE BROUGHT HERE BY WRIT OF ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
*777 Mr. John S. Cooper for the motion.
Mr. E. Walker opposing.
MR. JUSTICE MILLER:
This is a motion to vacate what is called a supersedeas. The papers show that the writ was neither sued out or served within sixty days after the rendition of the judgment which is the subject of the writ of error: It follows as a matter of course that the writ cannot operate as a supersedeas, and we know of no motion that is necessary or proper in this court on that subject. Writs of supersedeas do not issue, unless it may become necessary from some peculiar circumstances. The statute declares that, when within sixty days, the plaintiff sues out his writ of error, files it with the clerk of the proper court, and then gives a bond within a certain time mentioned by the statute, that the bond, if approved for that purpose by the judge who grants the citation and the writ of error, shall operate as a supersedeas. It is a matter of law whether it operates as a supersedeas.
There is no evidence here of any proceeding to collect a debt which has been disregarded. At all events there is no occasion for a supersedeas.
The motion is denied.